Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 1 of 8   PageID #: 1766



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


 GREGG C. INOKUMA,                        CIV. NO. 20-00178 LEK-RT

                   Plaintiff,

       vs.

 BANK OF AMERICA, N.A.,      DOE
 DEFENDANTS 1-50,

                   Defendants.


    ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER
     GRANTING PLAINTIFF’S MOTION FOR ORDER OF REMAND [ECF NO. 20]

              On August 3, 2020, the Order Granting in Part and

  Denying in Part Plaintiff’s Motion for Order of Remand (“8/3/20

  Order”) was filed.     [Dkt. no. 20.1]     On August 17, 2020,

  Defendant Bank of America, N.A. (“BOA”) filed its motion for

  reconsideration of the 8/3/20 Order (“Motion for

  Reconsideration”).     [Dkt. no. 22.]     The Court has considered the

  Motion for Reconsideration as a non-hearing matter pursuant to

  Rule LR7.1(d) of the Local Rules of Practice for the United

  States District Court for the District of Hawaii (“Local




       1   The 8/3/20 Order is also available at 2020 WL 4455102.
Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 2 of 8   PageID #: 1767



  Rules”).2    BOA’s Motion for Reconsideration is hereby denied for

  the reasons set forth below.

                                  BACKGROUND

               The factual and procedural background of this case is

  set forth in the 8/3/20 Order and will not be repeated here.             In

  the 8/3/20 Order, this Court concluded that BOA’s Notice of

  Removal of Action (“Notice of Removal”), [filed 4/20/20 (dkt.

  no. 1),] was procedurally defective because the removal was not

  unanimous.    2020 WL 4455102, at *5.      Although Defendants

  Richard Dubuc and Penelope F. Dubuc (“the Dubucs”), who

  purchased Inokuma’s property, were not nominal, fraudulently

  joined, or unknown defendants, and they were properly served,

  BOA did not obtain the Dubucs’ consent to the removal of the

  action.     Id. at *2, *5.   This Court therefore ordered that the

  case be remanded to the state court.         Id. at *5.

               In the Motion for Reconsideration, BOA argues

  reconsideration of the 8/3/20 Order is warranted because: 1) BOA

  was not required to obtain the Dubucs’ consent because the

  Dubucs did not have a stake in the litigation at the time of

  removal; 2) the order’s reliance on Hafiz v. Greenpoint Mortgage

       2 Local Rule 60.1 states no opposition to or reply in
  support of a motion for reconsideration “shall be filed unless
  directed by the court.” Because Plaintiff Gregg C. Inokuma
  (“Inokuma”) was not directed to file an opposition, the
  memorandum that he filed on August 20, 2020, [dkt. no. 23,] was
  stricken. [Minute Order, filed 8/20/20 (dkt. no. 24).]


                                       2
Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 3 of 8   PageID #: 1768



  Funding, Inc., 652 F. Supp. 2d 1050 (N.D. Cal, 2009), was

  misplaced because that case does not support the analysis in the

  8/3/20 Order; 3) strict application of the unanimity rule is

  neither required nor warranted in this case; and 4) it would not

  have been possible to obtain a final judgment as to the Dubucs

  before the expiration of the removal period.

                                   STANDARD

             Motions seeking reconsideration of orders denying

  remand are reviewed pursuant to Local Rule 60.1.          See, e.g.,

  Greenspon v. AIG Specialty Ins. Co., Case No. 18-cv-00448-DKW-

  WRP, 2019 WL 2089980, at *1-2 (D. Hawai`i May 13, 2019); Zyda v.

  Four Seasons Hotels & Resorts, CIVIL 16-00591 LEK, 2017 WL

  2829596, at *1-2 (D. Hawai`i June 30, 2017).         However, this

  Court has stated:

                  An order remanding a case to state court is
             considered a dispositive, i.e. final, order.
             See, e.g., Estate of Tungpalan v. Crown Equip.
             Corp., Civil No. 11-00581 LEK-BMK, 2013 WL
             2897777, at *5-6 (D. Hawai`i June 12, 2013)
             (considering a party’s objections to the
             magistrate judge’s recommendation to remand the
             case as a dispositive matter). “When a ruling
             has resulted in a final judgment or order . . . a
             motion for reconsideration may be construed as
             either a motion to alter or amend judgment under
             Federal Rule of Civil Procedure 59(e) or a motion
             for relief from judgment under [Federal] Rule [of
             Civil Procedure] 60(b).” Grandinetti v. Sells,
             CIV. NO. 16-00517 DKW/RLP, 2016 WL 6634868, at *1
             (D. Hawai`i Nov. 8, 2016) (citing Sch. Dist. No.
             1J Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255,
             1262 (9th Cir. 1993)). . . .


                                       3
Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 4 of 8   PageID #: 1769



  Bank of Am., N.A. v. Goldberg, CIV. NO. 19-00076 LEK-KJM, 2019

  WL 2374870, at *1 (D. Hawai`i June 5, 2019) (some alterations in

  Goldberg).

               Because no judgment has been entered in this case,

  BOA’s Motion for Reconsideration will not be considered under

  Rule 59(e).    Rule 60(b) states, in relevant part:

               On motion and just terms, the court may relieve a
               party or its legal representative from a final
               judgment, order, or proceeding for the following
               reasons:

                    (1) mistake, inadvertence, surprise, or
                    excusable neglect;

                    (2) newly    discovered evidence that, with
                    reasonable   diligence, could not have been
                    discovered   in time to move for a new trial
                    under Rule   59(b);

                    (3) fraud (whether previously called
                    intrinsic or extrinsic), misrepresentation,
                    or misconduct by an opposing party;

                    (4)   the judgment is void;

                    (5) the judgment has been satisfied,
                    released, or discharged; it is based on an
                    earlier judgment that has been reversed or
                    vacated; or applying it prospectively is no
                    longer equitable; or

                    (6)   any other reason that justifies relief.

  Based on the arguments in the Motion for Reconsideration, the

  only potentially applicable provisions are the “mistake”

  provision of (1) or (6).       “[R]elief under Rule 60(b)(6) . . . is

  appropriate ‘to accomplish justice,’ but ‘only under


                                       4
Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 5 of 8   PageID #: 1770



  extraordinary circumstances.’”       Greenspon v. AIG Specialty Ins.

  Co., Case No. 18-cv-00448-DKW-WRP, 2020 WL 3513230, at *3 (D.

  Hawai`i June 29, 2020) (quoting United States v. Alpine Land &

  Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993)), appeal

  filed, Case No. 20-16340 (9th Cir. July 10, 2020).

                                  DISCUSSION

             BOA’s first argument, that the Dubucs have no stake in

  the litigation, and its third argument, that the unanimity rule

  should not be strictly applied in this case, are mere

  disagreements with the 8/3/20 Order.         A party’s disagreement

  with a court’s order does not constitute either a mistake for

  purposes of Rule 60(b)(1) or extraordinary circumstances

  warranting Rule 60(b)(6) relief.         See, e.g., Greenspon, 2020 WL

  3513230, at *2 (concluding that the plaintiff’s disagreement

  with the ruling on his prior arguments did not constitute a

  mistake for purposes of Rule 60(b)(1) (citing Fuller v. M.G.

  Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991); Stephens v. Cty.

  of Haw. Police Dep’t, 584 F. App’x 506, 507 (Mem) (9th Cir.

  Aug. 14, 2014)); id. at *3 (“Disagreement is . . . not an

  extraordinary circumstance.” (citing Delay v. Gordon, 475 F.3d

  1039, 1044 (9th Cir. 2007))).       The Motion for Reconsideration is

  therefore denied as to BOA’s first and third arguments.

             BOA’s Motion for Reconsideration also argues this

  Court erred in citing Hafiz for the propositions that: “‘The

                                       5
Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 6 of 8   PageID #: 1771



  removing party has the burden of affirmatively explaining the

  absence of any co-defendants in the event that fewer than all

  co-defendants have joined in a removal action’”; and “‘all

  defendants must either join or provide within thirty days

  consent to the removal notice.’”           8/3/20 Order, 2020 WL 4455102,

  at *3 (quoting Hafiz v. Greenpoint Mortg. Funding, Inc., 652 F.

  Supp. 2d 1050, 1052 (N.D. Cal. July 16, 2009)).          BOA argues the

  district court in Hafiz ultimately concluded that whether or not

  Mortgage Electronic Registration Systems, Inc. (“MERS”)

  consented to removal was moot because MERS was dismissed after

  removal.   However, in Hafiz, MERS did consent to removal by

  filing a joinder within thirty days after the notice of removal

  was filed.    652 F. Supp. 2d at 1052.        The question of whether

  the joinder was timely was based upon a dispute about when MERS

  was served with the complaint.       Id.     In contrast, there is no

  indication that the Dubucs joined in or otherwise consented to

  the removal in the instant case.           Because the Dubucs were not

  “nominal, unknown or fraudulently joined parties,” they were

  required to “either join or provide within thirty days consent

  to the removal notice.”      See id.       To the extent that the Motion

  for Reconsideration argues this Court misapplied Hafiz in the

  8/3/20 Order, the motion is denied.

               Finally, BOA argues reconsideration of the 8/3/20

  Order is warranted because it was not possible for any party to

                                         6
Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 7 of 8     PageID #: 1772



  obtain a final judgment as to Inokuma’s claims against the

  Dubucs before the expiration of the removal period.              Whether or

  not a judgment as to those claims was possible is irrelevant

  because BOA could have obtained the Dubucs’ timely consent to

  the removal.    The Dubucs were represented by counsel in the

  proceedings before the state court.        See, e.g., Notice of

  Removal, Exh. E (copies of all documents served on BOA prior to

  removal) at PageID #: 747-53 (substantive joinder in BOA and

  MERS’s motion to dismiss, filed on 11/18/19 by counsel for

  Defendants Ron L. Leon and Albena R. Leon, Individually and as

  Trustees of the Leon Trust dated April 17, 2013; Brian Wiwchar

  and Barbara Wiwchar; and the Dubucs).        The Dubucs apparently

  were still represented by the same Hawai`i counsel at the time

  BOA filed the Notice of Removal in this case, as evidenced by

  the Dubucs’ filing of a Statement of Jurisdiction on June 8,

  2020 in the plaintiffs’ state court appeal.         Because BOA could

  have sought and obtained the Dubucs’ consent to the removal

  through the Dubucs’ counsel, BOA’s Motion for Reconsideration is

  denied as to BOA’s argument regarding the inability to obtain a

  final judgment as to the Dubucs.

             BOA has failed to present any ground that warrants

  reconsideration of the 8/3/20 Order under Rule 60(b)(1) or (6).




                                       7
Case 1:20-cv-00178-LEK-RT Document 25 Filed 09/29/20 Page 8 of 8   PageID #: 1773



                                  CONCLUSION

             On the basis of the foregoing, BOA’s Motion For

  Reconsideration Of Order Granting Plaintiff’s Motion For Order

  Of Remand [ECF No. 20], filed August 17, 2020, is HEREBY DENIED.

  The Clerk’s Office is DIRECTED to effectuate the remand

  immediately.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, September 29, 2020.




  GREGG C. INOKUMA VS. BANK OF AMERICA, ET AL; CV 20-00178 LEK-RT;
  ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER
  GRANTING PLAINTIFF’S MOTION FOR ORDER OF REMAND [ECF NO. 20]




                                       8
